Citation Nr: 1038280	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-32 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for service-connected degenerative disc disease, status 
post excision left L4-5 herniated nucleus pulposus and fusion, 
with L5 and S1 radiculopathies.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 2000 to August 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision, which, in relevant part, 
granted service connection for a back disability, assigned as 20 
percent disabling.

The Board remanded this case in 2009 for additional development.  
It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that this issue must be remanded again.

The appellant had his only VA examination in connection with this 
claim in May 2005.  At that time, the examiner noted sensory 
disturbance in the toes of the left foot and absent left ankle 
reflex.  The appellant had adequate position sense and motor 
control of the left lower extremity at that time.

The appellant's VA treatment records show that in July 2006 he 
had foot drop on the left side.  The appellant had partial foot 
drop during service which had been remedied by surgery, but it 
appears that the problem may have returned.  The VA treatment 
records are not sufficient to rate the appellant's disability.  

As the appellant was last afforded an examination five years ago 
and his VA treatment records suggest an increase in 
symptomatology since that time, the Board finds that an 
additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  The appellant is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The Board observes that the appellant has been receiving 
treatment from VA on an ongoing basis.  The records on file 
reflect treatment only through September 2006.  To correctly 
assess the appellant's current disability, all records of 
treatment from 2006 to the present must be considered.  
Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's VA medical records 
for treatment concerning the back disability 
and possible neurological complications from 
September 2006 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must provide 
a negative response if records are not 
available.

2.  Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his back disability.  
Sufficient evaluations should be scheduled to 
evaluate the appellant's orthopedic and 
neurological symptomatology.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected back disability with a full 
description of the effect of the disabilities 
upon his ordinary activities.  The examiner 
should fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

3.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

